DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 November 2021 has been entered.
 
Status of the Claims
Claims 1-5 are pending and examined herein.
Claims 6-20 have been cancelled.
Claims 1-5 are rejected.
Claims 1-5 are objected to.

Applicant’s Response

Applicant's responses, filed 28 November 2021 has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
It is noted herein that part of the Applicant’s arguments is presented with the claims filed on 28 November 2021 (see page 8-12 of the claim set filed on 28 November 2021) and another part is presented in in the Applicant Arguments/Remarks filed on 28 November 2021.
For the purpose of this Office Action the Response to the Applicant’s arguments pertaining the rejections under 35 USC §112(b), 35 USC §112(d), 35 USC §101, 35 USC §102 and 35 USC §103 raised in the Final Office Action mailed on 17 August 2020 pertains to the arguments collectively presented in both of the documents indicated above.
In this Office Action the text presented in italics corresponds to the Applicant’s explicit recitations in the claims as presented with the response filed on 28 November 2021 and in the Specification as originally filed on 23 March 2015.

Priority
This application is a continuation-in-part application of US 13/895,054, filed 15 May 2013, now US 9,465,910 which claims benefit of US 61/647,165, filed 15 May 2012. 
Applicant claim for priority under 35 USC §120 to US 13/895,054, filed 15 May 2013 is acknowledged.
Applicants claim for priority under 35 USC §119(e) to US 61/969,150, filed 22 March 2014 and 62/051,943, filed 17 of September 2014 is acknowledged.
US 13/895,054 provide support for a computer apparatus for calculating a chronic glycemia value. The calculations include modifying a vector average by a universal term based on the centroid of an attractor basin, said attractor basin estimated by an orbit established by daily vectors calculated from the blood glucose levels measured at the defined time points over multiple days distributed over the predefined time period; receiving subsequent daily vectors of blood glucose level values measured at subsequent defined time points after the predefined time period; calculating an updated vector average from the daily vectors and subsequent daily vectors; calculating a subsequent chronic glycemia value based on the updated vector average modified by the universal term based on the centroid of the attractor basin estimated from the orbit; and outputting the chronic glycemia value and subsequent chronic glycemia value to show a trend over time of chronic glycemia status. This Application does not provide support for the subject matter of instant claims 1-5 which are directed to a device configured to partition time-ordered glucose measurements into a chronologically order sequence of segments, configured display a two-dimensional image plot/image which reveals an orbital image with index-points connected with a line-link which and wherein the last point forecasts the future next point. 
The subject matter of instant claims 1-5 find support in US 61/969,150, filed 22 March 2014.
As such, for the purpose of prior art a date of 22 March 2014 is granted for each of claims 1-5.

Drawings
The drawings filed on 26 May 2015 were previously considered and accepted.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
Claims 1 and 2 are objected to because the claim markings are not in compliance with 37 CFR 1.21. 
Claim 1, line 13 as currently amended recites:
“chronologically ordered sequence of mutually exclusive segments”.
In the claim set previously examined (2 May 2021) the same portion of the claim recites:
“chronologically ordered sequence of mutually exclusive data segments”
As such, the term “data” in the current amendment should be marked with a strikethrough if the Applicant’s intention is to delete said term or, should be presented without any marking if the Applicant’s intention is to preserve it in the claim. For the purpose of examination herein this term is interpreted as being deleted from the claim.
Claim 1, line 15 as currently amended recites:
“which thereby create an ordered indexed sequence of the distributional properties of the...”
In the claim set previously examined (2 May 2021) the same portion of the claim recites:
“which thereby create an ordered sequence of the distributional properties of the...”
As such, the term “indexed” in the current amendment should be underlined if the Applicant’s intention is to add said term. For the purpose of examination herein this term is interpreted as being added to the claim.
Claim 1, lines 17-18 as currently amended recite:
“wherein such property-sequence is displayed as a two-dimensional image plot of the property;”
In the claim set previously examined (2 May 2021) the same portion of the claim recites:
“wherein such property-sequence is displayed as a two-dimensional image of the property;”
As such, the term “plot” in the current amendment should be underlined if the Applicant’s intention is to add said term. For the purpose of examination herein this term is interpreted as being added to the claim.
Claim 2, lines 4-5 as currently presented recites:
“daily biofeedback monitoring and alert device requiring at least one prior sub-orbit; where the sub-orbits are partial polygons”.
In the claim set previously examined (2 May 2021) the same portion of the claim recites:
“daily biofeedback monitoring and alert device requiring at least one prior sub-orbit; and where the sub-orbits are partial polygons”.
As such the conjunction “and” in the current amendment should be marked with a strikethrough or with double square brackets if the Applicant’s intention is to delete said term or, should be presented without any marking if the Applicant’s intention is to preserve it in the claim.
In claim 2, line 6 as currently presented there is a semicolon between “polygons called cycles” and “that can indicate compliance to a measurement routine” which is marked with single square brackets [ ]. This marking is not in compliance with 37 CFR 1.121 which requires that the text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.
Appropriate correction is required.

Claim Interpretation under 35 USC §112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“processor is configured to partition the time-ordered glucose measurements into a chronologically ordered sequence of mutually exclusive segments each spanning the same amount of time and indexed by the number of prior segments plus one;
which thereby create an ordered indexed sequence of the distributional properties of the collection of blood glucose measurements within each segment for all segments;
wherein such property-sequence is displayed as a two-dimensional image plot of the property;
where each point in the image is coordinated by the property measurement on the vertical axis and its prior (lagged) value on the horizontal axis and indexed (labeled) by the assign segment sequence number of the lagged property; 
which assigned index indicates the direction and scale (flow) of changes in property levels with increasing time at each point of the image and which index can be mapped to relevant clinical information, 
where said indexed image is an innovative new type of Lorenz plot; 
where connecting the adjacent said indexed points with a line-link in sequential order reveals an orbital image composed of sub-orbits of partial (incomplete open) polygons, composed of three or more points as identified by their unique subsequences of linked indexed points,
 wherein the last sequential point of a sub-orbit links to the first point of the next sub-orbit and such process repeated until the last orbit point, 
wherein the next incremental change (extension) beyond the last point that forecasts the future next point is estimated by the history of similar image extensions of points in prior sub-orbits as determined by visual inspection, or automated by regression geometry, where a partial polygon is a polygon with one side missing” in claim 1, lines 10-32.
 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The “processor” in claim 1 configured to performed the recited specific functions is interpreted under 35 USC §112(f) as a computer-implemented means plus function limitation since the “processor” is a generic placeholder that is coupled with functional language. 
MPEP section 2181 (II)(B) sets forth that for a computer-implemented means-plus-function claim limitation invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, a general-purpose computer is usually only sufficient as the corresponding structure for performing a general computing function (e.g., “means for storing data”), but the corresponding structure for performing a specific function is required to be more than simply a general purpose computer or microprocessor. In In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316, 97 USPQ2d 1737, 1747 (Fed. Cir. 2011) (citations omitted), the court stated: 
Those cases involved specific functions that would need to be implemented by programming a general-purpose computer to convert it into a special purpose computer capable of performing those specified functions. By contrast, in the seven claims identified above, Katz has not claimed a specific function performed by a special purpose computer, but has simply recited the claimed functions of ‘processing,’ ‘receiving,’ and ‘storing.’ Absent a possible narrower construction of the terms ‘processing,’ ‘receiving,’ and ‘storing,’ discussed below, those functions can be achieved by any general-purpose computer without special programming. As such, it was not necessary to disclose more structure than the general-purpose processor that performs those functions. Those seven claims do not run afoul of the rule against purely functional claiming, because the functions of ‘processing,’ ‘receiving,’ and ‘storing’ are coextensive with the structure disclosed, i.e., a general-purpose processor. 

To claim a means for performing a specific computer-implemented function and then to disclose only a general-purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239. In this instance, the structure corresponding to a 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph claim limitation for a computer-implemented function must include the algorithm needed to transform the general-purpose computer or microprocessor disclosed in the specification. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239; Finisar Corp. v. DirecTV Group, Inc., 523 F.3d 1323, 1340, 86 USPQ2d 1609, 1623 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999). The corresponding structure is not simply a general-purpose computer by itself but the special purpose computer as programmed to perform the disclosed algorithm. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. Thus, the specification must sufficiently disclose an algorithm to transform a general-purpose microprocessor to the special purpose computer. See Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1241. (“Aristocrat was not required to produce a listing of source code or a highly detailed description of the algorithm to be used to achieve the claimed functions in order to satisfy 35 U.S.C. § 112 ¶ 6. It was required, however, to at least disclose the algorithm that transforms the general-purpose microprocessor to a ‘special purpose computer programmed to perform the disclosed algorithm.’” (quoting WMS Gaming, 184 F.3d at 1349, 51 USPQ2d at 1391.)) An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or “in any other manner that provides sufficient structure.” Finisar, 523 F.3d at 1340, 86 USPQ2d at 1623; see also Intel Corp. v. VIA Techs., Inc., 319 F.3d 1357, 1366, 65 USPQ2d 1934, 1941 (Fed. Cir. 2003); In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir.1997); Typhoon Touch Inc. v. Dell Inc., 659 F.3d 1376, 1385, 100 USPQ2d 1690, 1697 (Fed. Cir. 2011); In re Aoyama, 656 F.3d at 1306, 99 USPQ2d at 1945. 
The sufficiency of the algorithm is determined in view of what one of ordinary skill in the art would understand as sufficient to define the structure and make the boundaries of the claim understandable. See Noah, 675 F.3d at 1313, 102 USPQ2d at 1417. 
In the instant case, the algorithms for performing the specified functions performed by the processor recited in claim 1 are not sufficiently described in the disclosure. See rejections under 35 USC § 112(a) and 35 USC §112(b) below.

Claim interpretation of non-limiting recitations
The following recitations do not limit the scope of the claimed device for the reasons stated below:
In claim 1, line 5 the recitation that the interface is “for inputting to said processor” is directed to an intended use of the interface. If the Applicant’s intention is to set forth that the interface is configured to input to the processor the claim should be amended accordingly.
In claim 1, line 6 the recitation that the display is “for displaying results of processing by said processor” is directed to an intended use of the display. If the Applicant’s intention is to set forth that the display is configured to display the results of the processing, the claim should be amended accordingly.
In claim 1, lines 15-16 the recitation of “which thereby create an ordered indexed sequence of the distributional properties of the collection of blood glucose measurements within each segment for all segments” does not limit the scope of the claimed device because is directed to a description of an end result or effect of the partition of the time-ordered glucose measurement into a sequence of segments. This recitation does not clearly contribute to distinguishing the claimed invention from the art.
In claim 1, lines 19, 20, 21, 25 and 28 the following terms presented in parentheses: “lagged”, “labeled”, “flow”, “incomplete open” and “extension” are not considered as limiting the scope of the claim and are interpreted as alterative terms for “prior”, “indexed”, “scale”, “partial” and “incremental change”.
In claim 1, lines 20-23 the recitation of “which assigned index indicates the direction and scale (flow) of changes in property levels with increasing time at each point of the image and which index can be mapped to relevant clinical information” is merely informative as to what an “assigned index” indicates. This recitation does not limit the scope of the claim because claim 1 does not recite the assignment of an index. This recitation does not clearly contribute to distinguishing the claimed invention from the art.
In claim 1, lines 22-23 the recitation of “where said indexed image is an innovative new type of Lorenz plot” is directed to characterization of an “indexed image” as a purported “innovative new type of Lorenz plot” and, does not limit the scope of the claim because the claim does not recite that the processor is configured to generate an indexed image or a Lorenz plot. This recitation does not clearly contribute to distinguishing the claimed invention from the art.
In claim 2 the recitation that the index plot “is used to forecast the next-day level of the distributional properties given a segment span of 24 hours as daily biofeedback monitoring and alert device requiring at least one prior sub-orbit” is directed to an indented use of the “index plot” and does not limit the scope of claim 1, from which claim 2 depends, because it does not recite any positive functional or structural limitation of the claimed device. This recitation does not clearly contribute to distinguishing the claimed invention from the art.
In claim 2 the recitation of “where the sub-orbits are partial polygons called cycles that can indicate compliance to a management routine for controlling glycemia (as evidenced in clinical studies)” is merely informative of what “sub-orbits” can indicate and what said “sub-orbits” are called and does not limit the scope of claim 1, from which claim 2 depends, because it does not recite any positive functional or structural limitation of the claimed device. Further, the recitation in parenthesis of “as evidenced in clinical studies” is not considered as limiting the scope of the claim as it directed to a purported evidence that the “sub-orbits” can indicate compliance to a management routine for controlling acute glycemia. These recitation do not clearly contribute to distinguishing the claimed invention from the art.
In claim 3, the recitation of “whereby typically 2% quantile less than 60 mg/dl blood glucose and 98% quantile greater than 250 mg/dl are days of extreme glycemia, labeled as hypoglycemia and hyperglycemia respectively” does not limit the scope of the claim because it only describes what constitutes “days of extreme glycemia” and the manner in which quantile values are labeled. There is no recitation in the claim for aspects that limit the claimed device either structurally or functionally.  Further, the recitation in parenthesis of “hyperglycemia or hypoglycemia” is not considered as limiting the scope of the claim and is interpreted as alterative term for glycemia. This recitation does not clearly contribute to distinguishing the claimed invention from the art.
In claim 5 the following terms presented in parentheses: “accuracy”, “not predictable due to missing/incomplete data” and “true forecasting” are not considered as limiting the scope of the claim and are interpreted as alterative terms for “sensitivity”, “not qualified” and “in the next 24 hours”.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-5 are rejected under 35 USC §112(a) or 35 USC §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is directed to a device for tracking and forecasting glycemic levels in a patient comprising a processor configured to:
“partition the time-ordered glucose measurements into a chronologically ordered sequence of mutually exclusive segments each spanning the same amount of time and indexed by the number of prior segments plus one;
which thereby create an ordered indexed sequence of the distributional properties of the collection of blood glucose measurements within each segment for all segments;
wherein such property-sequence is displayed as a two-dimensional image plot of the property;
where each point in the image is coordinated by the property measurement on the vertical axis and its prior (lagged) value on the horizontal axis and indexed (labeled) by the assign segment sequence number of the lagged property; 
which assigned index indicates the direction and scale (flow) of changes in property levels with increasing time at each point of the image and which index can be mapped to relevant clinical information, 
where said indexed image is an innovative new type of Lorenz plot; 
where connecting the adjacent said indexed points with a line-link in sequential order reveals an orbital image composed of sub-orbits of partial (incomplete open) polygons, composed of three or more points as identified by their unique subsequences of linked indexed points,
 wherein the last sequential point of a sub-orbit links to the first point of the next sub-orbit and such process repeated until the last orbit point, 
wherein the next incremental change (extension) beyond the last point that forecasts the future next point is estimated by the history of similar image extensions of points in prior sub-orbits as determined by visual inspection, or automated by regression geometry, where a partial polygon is a polygon with one side missing” 

As such, claim 1 interpreted under 35 USC §112(f) as a computer-implemented means-plus-function limitation since the “processor” is a generic placeholder that is coupled with functional language.
35 USC §112(f) requires that claim limitations for a computer-implemented function must include the computer/component and the algorithm needed to transform the general-purpose computer or microprocessor disclosed in the specification. In the instant case, the Specification is devoid of any disclosure of a corresponding algorithm with step-by-step instructions to perform the specialized functions indicated above and therefore, to transform the general-purpose computer (processor) into a special purpose computer programmed to perform the claimed functions. The Specification does not demonstrate that the Applicant has made an invention that achieves the claimed function because the algorithm pertaining the step-by-step instructions to perform the specialized functions is not described with sufficient detail that one of ordinary skill in the art would conclude that the inventor had possession of the claimed invention. The Specification only describes an algorithm for the identification of acute glycemia based a probability trend for acute glycemia as determined from the calculation of quantiles from intraday and inter-day blood glucose values, the creation of a Lorenz plot for a specified quantile and the use of a quantitative model to represent probability trends for acute glycemia. See Figure 27 and paragraphs 123-128. There is no written description of an algorithm which includes the partitioning of time-ordered glucose measurements into a chronologically ordered and mutually exclusive sets spanning a same amount of time, the creation of an ordered indexed sequence of distributional properties of blood glucose measurements within all segments, the display of a “property-sequence” as a two dimensional image with points “coordinated” by a property measurement on the vertical axis and its prior value on the horizontal axis and, indexed by an assigned segment sequence number of a lagged property indicating the direction and flow of changes in property levels. There is no description for forecasting a future next point based on an estimation of similar image extensions of points in prior sub-orbits determined by visual inspection or automated by regression geometry.
In light of the above, the claims lack adequate written description for the required algorithm to transform the general-purpose computer into a special-purpose computer as required by 35 USC §112(f).
Claims 2-5 are rejected for depending on a rejected base claim.
For the purpose of examination of claim 1, prior art teaching or suggesting a system for visually tracking blood glucose variability in diabetes in a subject comprising an acquisition module configured to acquire a plurality of blood glucose data; and a processor programmed to track blood glucose variability based on the blood glucose data, wherein the tracking provides an area(s) of optimal glucose control in a plane and an area(s) indicating risk for hyperglycemia and hypoglycemia in the plane and, wherein the processor is configured to generate graphs for visualizing blood glucose data will be interpreted as meeting the limitations of claim 1.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This is a new grounds of rejection and is based on further consideration of the claims and the amendments herein.
A. Claim rejection pertaining indefiniteness as related to the invocation of 35 USC § 112(f).
In claim 1, lines 10-32 “the processor” configured to perform specialized functions invokes 35 USC §112(f) as including computer-implemented means-plus function limitations. The specialized functions are:
“partition the time-ordered glucose measurements into a chronologically ordered sequence of mutually exclusive segments each spanning the same amount of time and indexed by the number of prior segments plus one;
which thereby create an ordered indexed sequence of the distributional properties of the collection of blood glucose measurements within each segment for all segments;
wherein such property-sequence is displayed as a two-dimensional image plot of the property;
where each point in the image is coordinated by the property measurement on the vertical axis and its prior (lagged) value on the horizontal axis and indexed (labeled) by the assign segment sequence number of the lagged property; 
which assigned index indicates the direction and scale (flow) of changes in property levels with increasing time at each point of the image and which index can be mapped to relevant clinical information, 
where said indexed image is an innovative new type of Lorenz plot; 
where connecting the adjacent said indexed points with a line-link in sequential order reveals an orbital image composed of sub-orbits of partial (incomplete open) polygons, composed of three or more points as identified by their unique subsequences of linked indexed points,
 wherein the last sequential point of a sub-orbit links to the first point of the next sub-orbit and such process repeated until the last orbit point, 
wherein the next incremental change (extension) beyond the last point that forecasts the future next point is estimated by the history of similar image extensions of points in prior sub-orbits as determined by visual inspection, or automated by regression geometry, where a partial polygon is a polygon with one side missing” 

35 USC§ 112(f) requires that claim limitations for a computer-implemented function must include the computer/component and the algorithm needed to transform the general-purpose computer or microprocessor disclosed in the Specification. In the instant case, the Specification is devoid of any disclosure of a corresponding algorithm with step-by-step instructions to perform the recited specialized functions to transform the general-purpose computer (processor) into a special purpose computer programmed to perform the claimed functions. Since the algorithm needed to transform the general-purpose computer or microprocessor is not disclosed in the specification as required by 35 U.S.C. 112(f) the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For the purpose of examination of claim 1, prior art teaching or suggesting a system for visually tracking blood glucose variability in diabetes in a subject comprising an acquisition module configured to acquire a plurality of blood glucose data; and a processor programmed to track blood glucose variability based on the blood glucose data, wherein the tracking provides an area(s) of optimal glucose control in a plane and an area(s) indicating risk for hyperglycemia and hypoglycemia in the plane and, wherein the processor is configured to generate graphs for visualizing blood glucose data will be interpreted as meeting the limitations of claim 1.
B. Claim rejections pertaining indefinite language in the claims.
In claim 1, line 5 the recitation of “an interface for inputting to said processor” is unclear as to what is being inputted to the processor. The Applicant is asked to clarify whether the “inputting” pertains to a physical input or inputting port so that the interface can be connected physically to the processor or, whether the “inputting” pertains to inputting data or information. Clarification is requested.
In claim 1, line 12 there is lack of antecedent basis in the claim for “the time-ordered glucose measurements”. Claim 1, line 8 recites “a time-ordered sequence of blood glucose measurements”. The lack of antecedent basis renders the claim indefinite as to what is being partitioned by the processor. Clarification is requested.
In claim 1, lines 13-14 there is lack of antecedent basis in the claim for “the same amount of time” as there is no recitation in the claim for an amount of time. To obviate this rejection the following amendment is suggested: “a [[the]] same amount of time”. Clarification is requested.
In claim 1, lines 13-14 the recitation that the “mutually exclusive segments” are indexed by “the number of prior segments plus one” is unclear. Firstly, there is lack of antecedent basis in the claim for “the number of prior segments plus one” as there is no recitation in the claim for a number of prior segments. Secondly, the recitation of “prior segments” without setting forth a reference from which the segments become “prior to” is unclear. Clarification is requested.
In claim 1, lines 15-16 there is lack of antecedent basis in the claim for “the distributional properties of the collection of blood glucose measurements” as there is no recitation in claim 1 that the collection of blood glucose measurements are associated with “distributional properties” or that “distributional properties” are determined for the collection blood glucose measurements. Further, there is no recitation in the claim for a collection for blood glucose measurements. Claim 1, lines 8 and 12 recite “time-ordered sequence of blood glucose measurements” and “time-ordered glucose measurements”. As such, “the collection of blood glucose measurements” lacks antecedent basis in the claim and renders the claim indefinite as to what the “the distributional properties” pertain to. Clarification is requested.
Claim 1, lines 17-18 the recitation of “wherein such property-sequence is displayed as a two-dimensional image plot of the property” is unclear as to what is being displayed. The claim does not recite a “property-sequence”, the claim recites an “indexed sequence of the distributional priorities of the collection of blood glucose measurements” (see claim 1, lines 15-16). Clarification is requested.
Claim 1, lines 18-20 recite: “where each point in the image is coordinated by the property measurement on the vertical axis and its prior (lagged) value on the horizontal axis and indexed (labeled) by the assigned segment sequence number of the lagged property”.
In general, this recitation is unclear as to what aspect of claim 1 is being limited. Firstly, there is lack of antecedent basis in the claim for “each point in the image” as there is no recitation in the claim for an image that includes points or that an image including points is generated. Claim 1, lines 17-18 refer to a “property sequence” which is displayed as a “two-dimensional image plot”. Secondly, there is lack of antecedent basis in the claim for “the property measurement......and its prior (lagged) value” as there is no recitation in the claim for a property measurement which is associated with or related to a “prior (lagged) value”. Thirdly, there is lack of antecedent basis in the claim for “the assigned segment sequence number of the lagged property” as there is no recitation in the claim for an assigned segment sequence number and for a lagged property of an assigned segment sequence number. Fourthly, the recitation that each point in the images is “coordinated by the property measurement.....and its prior lagged value”  is unclear as to what aspect of a point in an image is being “coordinated” by a property measurement and a prior value. The dictionary meaning of the term coordinate is to bring into a common action, movement, or condition. As such, the broadest most resonable interpretation of the claim is that it requires a point in an image to be brought into a common condition by a property measurement and a prior value which is unclear. The Applicant is asked to clarify what aspect of a point in an image is being “coordinated” or brought into a common condition by a measurement and a value. Clarification is requested.
Claim 1, lines 20 and 21 recite: “which assigned index indicates the direction and scale (flow) of changes in property levels with increasing time at each point of the image and which index can be mapped to relevant clinical information”.
In general, this recitation is unclear as to what aspect of claim 1 is being limited.
Firstly, the claim is unclear as to what the assigned index pertains to. Claim 1, lines 18-20 recite a point in an image which is indexed “by the assigned sequence number of the lagged property”. There is no recitation in the claim that the point image is assigned an index. Rather, what is being assigned is “a sequence number of the lagged property”. Secondly, there is lack of antecedent basis in the claim for “the direction and scale of changes in property levels” as there is no recitation in the claim for property levels which are characterized by a direction and a scale of changes. Claim 1, lines 18-19 recite a “property measurement”. The lack of antecedent basis in the claim renders it indefinite as to what do the “direction and scale (flow)” pertain to. Clarification is requested.
In claim 1, lines 22-23 the recitation of “where said indexed image” lacks antecedent basis in the claim as there is no recitation in claim 1 for an indexed image. Claim 1, lines 17-18 refer to a “two-dimensional image plot of the property” and claim 1, lines 18-20 refer to points being indexed. Clarification is requested.
Claim 1, lines 24-26 recite: “where connecting the adjacent said indexed points with a line-link in sequential order reveals an orbital image composed of sub-orbits of partial (incomplete open) polygons, composed of three or more points as identified by their unique subsequences of linked indexed points”.
In general, this recitation is unclear as to what aspect of claim 1 is being further limited. Firstly, there is no recitation in the claim that “adjacent said indexed points” are being connected and therefore it is not clear what the recitation of “where connecting the adjacent said indexed points.....” is limiting. Secondly, there is lack of antecedent basis in the claim for “adjacent said indexed point” as there is nor recitation that the points in the image being indexed (see claim 1, lines 18-20) are “adjacent”. Thirdly, the Applicant is asked to clarify whether the “three or more points” refer to the “indexed points” recited in line 24 or whether they refer to “each point in the image” recited in line 18.  Clarification is requested.
Claim 1, lines 27-28 recites: “wherein the last sequential point of a sub-orbit links to the first point of the next sub-orbit and such process repeated until the last orbit point”.
There is lack of antecedent basis in the claim for “said process”.  There is no recitation in the claim for “a process” and therefore the claim is unclear as to what is being repeated “unit the last orbit point”. Clarification is requested. 
Claim 1, lines 28-31 recite: “wherein the next incremental change (extension) beyond the last point that forecasts the future next point is estimated by the history of similar image extensions of points in prior sub-orbits as determined by visual inspection, or automated by regression geometry”.
In general, this recitation is unclear as to what aspect of claim 1 is being further limited. Firstly, there is lack of antecedent basis in the claim for “the next incremental change (extension) beyond the last point that forecasts the future next point” as there is no recitation in the claim for an incremental change beyond a last point and that said incremental change forecasts a future next point. The lack of antecedent basis renders the claim indefinite as to what is being “estimated”. Secondly, the Applicant is asked to clarify whether the “last point” pertains to the “three or more points” recited in line 26 or, whether it pertains to the “indexed points” recited in line 24 or, whether it pertains to “each point in the image” recited in line 18.  Thirdly, there is lack of antecedent basis in the claim for “the history of similar image extensions of points in prior sub-orbits” and that said history of similar image extensions are “determined by visual inspection, or automated by regression geometry”. The claim does not recite “a history of similar image extensions of points” and the claim does not recite the determination of a history of similar image extensions of points by visual inspection or automated regression geometry. The lack of antecedent basis in the claim renders the claim indefinite as to what is the basis for estimating “the last point that forecasts the future next point”. Clarification is requested.
For the purpose of examination of claim 1, prior art teaching or suggesting a system for visually tracking blood glucose variability in diabetes in a subject comprising an acquisition module configured to acquire a plurality of blood glucose data; and a processor programmed to track blood glucose variability based on the blood glucose data, wherein the tracking provides an area(s) of optimal glucose control in a plane and an area(s) indicating risk for hyperglycemia and hypoglycemia in the plane and, wherein the processor is configured to generate graphs for visualizing blood glucose data will be interpreted as meeting the limitations of claim 1.
Claim 2 recites: “The device of claim 1, wherein said index plot is used to forecast the next-day level of the distributional properties given a segment span of 24 hours as daily biofeedback monitoring and alert device requiring at least one prior sub-orbit; where the sub-orbits are partial polygons called cycles that can indicate compliance to a management routine for controlling glycemia (as evidenced in clinical studies)”.
In general, the claim is unclear as to what aspect of claim 1 is being further limited by claim 2. Firstly, there is lack of antecedent basis in the claim for “said index plot” as claim 1, from which claim 2 depends does not recite an index plot. Secondly, it is unclear what aspect of an “index plot” and/or the “forecast the next-day level of the distributional properties given a segment span of 24 hours” is used as a “daily biofeedback monitoring and alert device”. Neither a plot nor a forecasted parameter can be used as a device. Clarification is requested.
For examination purposes of claim 2, prior art teaching or suggesting devices configured to predict a future glycemic event based on a series of monitored blood glucose data and configured to present visual and/or numerical outputs representing hypoglycemia or hypoglycemia risk trajectories for enabling warning messages concerning an impending glycemic event will be interpreted as meeting the claimed limitations.
Claim 3 recites: “The device of claim 2, wherein using the quantile property of data collected within each segment to identify days where a person suffers extreme serious episodes of blood glucose levels whereby typically 2% quantile less than 60 mg/dl blood glucose and 98% quantile greater than 250 mg/dl are days of extreme glycemia, labeled as hypoglycemia and hyperglycemia respectively, wherein the index plot predicts days by visual inspection or automation in which episodes of extreme glycemia (hyperglycemia or hypoglycemia) are to be experienced by the patient”.
In general, the claim is unclear as to what aspects of claims 1 and 2, from which claim 3 depends, are being limited by the claim’s recitations. The claim provides recitations related to the “use” a quantile property without further limiting any function or structural limitation of the claimed device. As an initial matter, there is lack of antecedent basis in the claim for “the quantile property of data collected within each segment to identify days where a person suffers extreme serious episodes of blood glucose levels” as there is no recitation in neither claim 1 nor in claim 2, for data collected within a segment and that quantile properties are determined or calculated for collected data. Further, the recitation of “wherein using the quantile property.... to identify days where a person suffers extreme serious episode of blood glucose levels” is unclear because the is no recitation of what results from the use of the quantile properties to identify episodes of extreme blood glucose. In addition, the inclusion of the “whereby” clause following the “wherein” clause is unclear as to what aspect of “using the quantile property” is by which (whereby) “typically 2% quantile less than 60 mg/dl blood glucose and 98% quantile greater than 250 mg/dl are days of extreme glycemia, labeled as hypoglycemia and hyperglycemia respectively”. Finally, the recitation that the “indexed plot the index plot predicts days by visual inspection or automation” is unclear because the term “indexed plot” lacks antecedent basis in the claim and because a plot per se cannot “predict” by visual inspection. A plot is a graphical representation of data and a does not have cognition and visual capacity to predict by visual inspection. Clarification is requested.
For examination purposes of claim 3 prior art teaching or suggesting a plot from which days of extreme glycemia can be identified will be considered as meeting the claimed limitation.
Claim 4 recites: “The device of claim 3, wherein said processor, based on said quantiles of said partitioned blood glucose values presented over a period of days, identifies days in which extreme glycemia was experienced by the patient, based on coordinate values in said indexed plot and displays days in which said extreme glycemia was experienced”.
Firstly, there is lack of antecedent basis in the claim for “said quantiles of said partitioned blood glucose values presented over a period of days”. None of claims 1,2 and 3, from which claim 4 depends, recites “quantiles of said partitioned blood glucose values presented over a period of days”. The lack of antecedent basis renders the claim indefinite as to what is the basis for identifying days of extreme glycemia. Secondly, the recitation that the processor “displays days in which said extreme glycemia was experienced” is unclear because a processor cannot “display”. A processor is the logic circuitry that responds to and processes the basic instructions that drive a computer and it does not have the structure and functional requirements to “display” data. Clarification is requested.
For examination purposes prior art teaching or suggesting a processor configured to identify days of extreme glycemia based on quantiles of measured blood glucose values will be interpreted as meeting the claimed limitations.
Claim 5 recites: “The device of claim 4, wherein as verified by standard 2X2 statistical crosstabs analysis compiled using all qualified clinical data to produce next-day future predictions for extreme glycemia for every data point treated sequentially as the last data point wherein the crosstab tabulations for true future predictions are greater than 90% correct for evaluations of both sensitivity (accuracy) and specificity, wherein days defining the initial cycle of an orbit and days with missing adjacent data days are designated as not qualified (not predictable due to missing/incomplete data). Hence the invention is verified to provide reliable alerts for serious extreme glycemic seizures in the next (true forecasting) 24 hours not enabled in the prior art.”
In general, the claim is unclear as to what aspect of claims 1, 2, 3 and 4, from which claim 5 depends, is being limited. The claim is narrative in form and replete with indefinite language. The claim provides a narrative of what constitutes the “verification by standard crosstabs analysis” without setting forth what is being verified and the intended outcome of such “verification”.  Further, the recitation of “Hence the invention is verified to provide reliable alerts for serious extreme glycemic seizures in the next (true forecasting) 24 hours not enabled in the prior art” is not a claim limitation but a statement of what is purportedly “not enabled in the prior art”. The recitations of claim 5 are being interpreted as a collection of conclusory statements of intended outcomes, intended results and purported advantage over the prior art which fail to further limit the recitation of claims 1-4, from which claim 5 depends, and are not assigned patentable weight herein. Clarification is requested.
For examination purposes prior art teaching or suggesting methods and systems for blood glucose analysis which find a practical application in blood glucose monitoring will be interpreted as meeting the claimed limitation.
The term “extreme” in claims 3-5 is a relative term which renders the claims indefinite.  The terms "extreme serious episodes of blood glucose levels" (in claim 3), “extreme glycemia” (in claims 3,4 and 5) and “extreme glycemic seizures” (in claim 5) are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Specification fails to provide any guidance to what “extreme serious episodes of blood glucose levels" (in claim 3), “extreme glycemia” (in claims 3,4 and 5) and “extreme glycemic seizures” (in claim 5) constitute nor can “extreme” be ascertained from the specification since there is no disclosure of any value or percentage or, any other metric of the term “extreme”.
35 USC 112 (b) Rejections-Response to Arguments
Applicant’s arguments filed 28 November 2021 have been fully considered. A new grounds of rejection based on further consideration of the claims and necessitated by the claim amendments herein has been set forth.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 recites collection of conclusory statements of intended outcomes, intended results and purported advantages over the prior art which fail to provide any further limitations to the device recited in claim 1.  These recitations are not assigned patentable weight herein.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The rejection herein is maintained from the previous office action. Any newly cited portions are necessitated by the claim amendments herein.
The updated Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) (hereinafter the “Guidance”) articulates the following to evaluate subject matter eligibility:
(1)       Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One” of the Guidance)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?
(1): “Yes” the claims are drawn to a device. As such, the claims fall into one of the fours statutory categories of invention.
(2A)(1): Claim 1 (device) is directed to the following abstract idea which encompasses a mental concept: “partition the time-ordered glucose measurements into a chronologically ordered sequence of mutually exclusive data segments each spanning the same amount of time and indexed by its chronologic sequence number”.
This limitation is a process that, under its broadest reasonable interpretation covers its performance in the mind, i.e. mental step. A person observing a series of time-ordered glucose measurements can mentally divide said measurements into a sequence. In claim 1, other than reciting a “processor” for performing said step nothing in the claim elements precludes said step from practically being performed in the mind.
"Claims directed to nothing more than judicially recognized exceptions including abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04). Concepts identified by the Courts as Abstracts ideas include mental processes and mathematical relationships and, as established in the 2019 Revised Patent Subject Matter Eligibility Guidance, claims to a series of mathematical calculations based on selected information are directed to abstract ideas and, if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components then it is still in the mental processes category unless the claim cannot practically be performed in the mind (MPEP 2106.04(a)(2) §§ III.A, III.B and IV; "2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 51–53). Accordingly, the claims recite abstract ideas.
(2A)(2): The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application ("2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 54–55).The judicial exceptions in the instant claim are not integrated into a practical application because the claim only recites the following additional elements:
Claim 1 (device): “a housing, a processor coupled to memory, an interface for inputting, a display for displaying results and a port configured to receive a time-ordered sequence of blood glucose measurements from a device designed to measure blood glucose values.”
The additional elements recited in claim 1 do not integrate the exception into a practical application because they do not impose any meaningful limits on practicing the abstract idea. In claim 1 the processor coupled to the memory is recited at a high level of generality. In particular, the generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. The housing, the interface, the display and the port are recited at a high level of generality and are no more than necessary structural elements of a device and tools for performing extra-solution activities. Accordingly, the additional elements do not integrate the exception into a practical application because they do not impose any meaningful limits in practicing the invention. None of the dependent claims recite any additional non-abstract elements. Accordingly, the claims are directed to an abstract idea which is NOT integrated indo a practical application.
(2B): Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05). As explained above, the additional elements recited in claim 1 do not integrate the exception into a practical application because they do not amount to significantly more than the exception itself. Processors, coupled to memories are generic computer elements which are well-understood, routine and conventional. See DDR Holdings (Fed. Cir. 2014). While claim 1 recites, in addition to the generic computer elements, an interface, a housing and a port configured to receive a blood glucose measurements of a patient, these non-generic computer elements, when considered individually and in combination, do not amount to significantly more than the exception itself because devices for monitoring glycemic levels comprising a housing, a display and a port for receiving blood glucose values are well-understood, routine and conventional in the field of analyte sensors. Evidence of this fact can be found in US 8,257,258 to Zocchi under Background of the invention (cited in the Final Rejection mailed on 17 August 202). These elements do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology and they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing. See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, and so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
 35 USC 101 Rejections-Response to Arguments
	Applicant’s arguments filed 28 November 2021 have been considered. The Applicant asserts that “Rejections no longer relevant to this patent since abstract concepts are removed from claims” and “note that the indexed image cannot be constructed by mental processes of the human mind”.
It is respectfully submitted that these arguments are not found persuasive. Firstly, contrary to the Applicant’s assertion, amended claim 1 recites an abstract idea as a mental concept: “partition the time-ordered glucose values into a chronologically ordered sequence of mutually exclusive data segments each spanning the same amount of time and indexed by its chronologic sequence number”. As explained in this Office Action, the human mind is capable of partitioning a series of measurements by simple inspection of the sequence and determining the demarcation points to arrive at a “partitioned sequence”. Secondly, there is no recitation in the claim of any positively recited limitation directed to an “indexed image”. The claim does not recite the processor is configured to generate an “indexed image”. Claim 1, lines 22-23 recite: “where said indexed image is an innovative new type of Lorenz plot” which, as explained in the section of Claim interpretation of non-limiting recitations above, is directed to characterization of an “indexed image” as an purportedly “innovative new type of Lorenz plot” and, does not limit the scope of the claim because the claim does not recite that the processor is configured to generate an indexed image or a Lorenz plot. As such, this argument is not commensurate with the scope of the claims.
In light of the above, the rejection of claims 1-5 under 35 USC §101 has been maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


A. Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0264378 to Breton (cited in the previous office action).
This is a new grounds of rejection and is necessitated by the claim amendments herein.
Breton teaches a system for visually tracking blood glucose variability in diabetes in a subject comprising an acquisition module configured to acquire a plurality of blood glucose data; and a processor programmed to track blood glucose variability based on the blood glucose data, wherein the tracking provides an area(s) of optimal glucose control in a plane and an area(s) indicating risk for hyperglycemia and hypoglycemia in the plane and, wherein the processor is configured to generate graphs for visualizing blood glucose data (¶ 15).
With regard to claim 1, Breton teaches a device for tracking and forecasting glycemic levels in a patient (¶ 10), said device comprising:
a housing; (¶ 198; Figure 12)
a processor coupled to memory; (¶ 198-199; Figure 12)
an interface for inputting to said processor; (¶ 198; Figure 12)
a display for displaying results of processing by said processor, wherein said processor is operatively connected to said display (¶ 198; Figure 12)
a port configured to receive a time-ordered sequence of blood glucose measurements of a patient from a device designed to measure blood glucose values (¶ 13, 15 200-201; Figure 12).
wherein said processor, interface and port are contained in said housing, and wherein said interface is mounted in said housing (¶ 47, 198-201; Figure 12).  
wherein said processor is configured to partition the time-ordered glucose measurements into a chronologically ordered sequence of mutually exclusive segments each spanning the same amount of time and indexed by the number of prior segments plus one (¶100 and 113; Figure 2). Breton teaches predefining a sequence of time periods, each time period comprising a week and identified in sequential order.  The values are indexed. See Figure 2. Breton teaches that 3-4 self-monitored blood glucose readings are acquired for each day of the week. As such, Breton teaches segmenting the acquired blood glucose measurements into chronologically ordered sequences of equal duration (within a week in a sequence of weeks, chronologically ordered sequences of daily 3-4 self-monitored values of blood glucose are acquired).
which thereby create an ordered indexed sequence of the distributional properties of the collection of blood glucose measurements within each segment for all segments (¶ 100). VGA (variability grid analysis) statistics (recognized property) of ordered sequence (daily values in a week) of blood glucose values is created.
The Applicant has not defined the term “distributional property” either in the claims or in the Specification. This term has been given its broadest reasonable interpretation and is interpreted as any quantitative description derived from blood glucose values. Breton teaches said “distributional property” (VGA statistics derived from the blood glucose value).
where each point in the image is coordinated by the property measurement on the vertical axis and its prior (lagged) value on the horizontal axis and indexed (labeled) by the assign segment sequence number of the lagged property; 
which assigned index indicates the direction and scale (flow) of changes in property levels with increasing time at each point of the image and which index can be mapped to relevant clinical information, 
where said indexed image is an innovative new type of Lorenz plot; 
where connecting the adjacent said indexed points with a line-link in sequential order reveals an orbital image composed of sub-orbits of partial (incomplete open) polygons, composed of three or more points as identified by their unique subsequences of linked indexed points,
 wherein the last sequential point of a sub-orbit links to the first point of the next sub-orbit and such process repeated until the last orbit point, 
wherein the next incremental change (extension) beyond the last point that forecasts the future next point is estimated by the history of similar image extensions of points in prior sub-orbits as determined by visual inspection, or automated by regression geometry, where a partial polygon is a polygon with one side missing (¶ 13-14, 48-92, 184-193; Table 5(a) and Figures 5-10). Breton teaches that the results of the VGA method are displayed as two-dimensional plots for visualizing time patterns of numerical measures of blood glucose include Poincaré plots (¶ 14, 184-193; Table 5(a)). In addition, Figures 8-10 present scatter plots of blood glucose value for a given percentile.
With regard to claim 2, see Breton at ¶98-100, 177-195, 268; Tables 4 and 5(A). Breton teaches hat the VGA analysis and the plots generated are used to determine a future state.
With regard to claim 3, see Breton Figure 9A to Figure 10C and Figueres 17A-17B.
With regard to claim 4, see Breton at ¶ 47-92 and Figures 4-6
With regard to claim 5, see Breton at ¶ 177-195, Tables 4 and 5(A).
35 USC § 102 and 35 USC §103 Rejections-Response to Arguments
Applicant’s arguments filed 28 November 2021 have been fully considered. The Applicant asserts the following:
“Claim Rejections - 35 USC § 103 not valid-------------------------------------
 Breton claims monitoring and tracking of glycemic states/risk but does not claim true prediction. (Breton, abstract p1, claims 1 through 116) Breton mentions prediction by association via Kovatchev (0191361) using ADRR and LBGI Kovatchev claims prediction of next-day hypoglycemia using SMBG data correlated with 2 weeks of ADRR patterns and 2 days of LBGI patterns producing accuracy of 53% and false positives of 11% using analysis similar to that described in claim 5. Kovatchev table 4. Note that 53% is marginally better than a coin-flip prediction. Crenier identifies hypoglycemia correlations with the shape and size of CGM Poincare plots/image but rejects useful future prediction, table 2. Fishman concludes that time indexing the Lorenz orbit is essential to enable true prediction of medical Conditions: "A method for analyzing temporal patterns of variability of a time series from Poincare plots"; J Appl Physiol 113: 297-306, 2012. 
Conclusion ---------------------------------------------------- 
Applicant submits that all the claims are in condition for allowance, which action is requested.
In response, the Examiner respectfully submits the following:
1) With respect to the cited art to Kovatchev, Crenier and Fishman, these references are not relied upon for the present rejections and therefore, the arguments pertaining these references are moot.
2) The Applicant’s arguments are limited to stating aspects of the teachings by Breton without explaining why Breton does not meet the recited claimed limitation and without pointing out errors in the Examiner’s interpretation of the claims and in the interpretation of Breton’s teachings. The Examiner respectfully submits that Breton teaches the limitations of claims 1-5 as currently amended.
A new grounds of rejection as necessitated by the claim amendments herein has been set forth.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kovatchev BP, Shields D, Breton M. “Graphical and numerical evaluation of continuous glucose sensing time lag”, Diabetes Technol Ther. 2009 Mar;11(3):139-43 teaches a new method for graphical and numerical evaluation of time lags typically associated with subcutaneous glucose sensing, based on Poincaré-type plot and a maximum statistical agreement criterion.
Clarke W, Kovatchev B. “Statistical tools to analyze continuous glucose monitor data”, Diabetes Technol Ther. 2009 Jun;11 Suppl 1(Suppl 1):S45-54 discusses the use of risk assessment, as well as graphical representation of the data of a person via glucose and risk traces and Poincare plots, and at a group level via Control Variability-Grid Analysis.

Conclusion
No claims are allowed.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050. The examiner can normally be reached 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE ARCHER/               Examiner, Art Unit 1631